Daly, J.
The justice has found that the defendant hired the horse to go to Harlem, and his finding upon the question of fact is conclusive. The defendant rode the horse, not only to Harlem, but to Kingsbridge," which is six miles further. This was a violation of his contract. It was' a conversion of the property, and he became liable therefor to the- plaintiff.
The case is, in this respect, the same as Wheelock v. Wheelwright, 5 Mass. 104, where the defendant hired a horse to go on an equal distance, and to return at a time mentioned by defendant; but he went beyond that distance, and the horse died, without being (¡xup immoderately or other neglect of the defendant. In that case, Chief Justice Parsons said, “ the defendant, by riding the horse beyond the place for which he had liberty, is answerable to the plaintiff in terms. For thus riding the horse is an unlawful conversion.” He further remarked that, had the horse been returned, it might have been shown in mitigation of damages, but not having been returned, the plaintiff was entitled to recover the value of the horse as damages.
The principle recognized in this case is as old as the law. The engagement, says Domat, Book 1, tit. 4, § 2, art. 1, of the person who takes any thing to hire, is to put the thing to no other use than that for which it is hired. A borrower and a hirer are answerable in all events, says Sir William Jones, if they use the thing differently from their agreement. (Jones on Bailment, 121.) And this case is put by Lord Holt, in Cogg v. Bernard, 2 Lord Ray. 915. If a man should lend another a horse to go westward, or for a month, and the bailee, go northward, or keep the horse above a month, and any accident happen to the horse on the northern journey, or after the expiration of the month, the bailee will be chargeable; because he has made use of the horse contrary to the trust he was lent to him under, and it may be if the horse was used no otherwise than he was lent, that accident would not have befallen him. He is speaking of gratuitous bailees, but in this respect there is no distinction between a borrower and a hirer. Either would be liable upon violating the condition *399upon wMch the horse was loaned or hired. (Jones on Bailment, &c., 121; Story on Bailment, §§ 232,233,413.) The defendant, in this case, having used the horse to an extent not permitted by the contract of hiring, and the horse having sickened and died before he could be brought back to the plaintiff, the plaintiff was entitled to recover the full value of the animal, which appears, by the evidence, to be the amount for which the justice rendered judgment.
To entitle the plaintiff to maintain the action, it was not necessary that he should have tendered back to the plaintiff the amount received for the hire of the horse. Where contracts of sale are repudiated upon the ground that a fraud has. been practised upon the seller, and the seller seeks the restoration of the property he has parted with, or its value, he is bound to restore, or at least to offer to restore, upon the trial, whatever he has received from the party fraudulently contracting with him. But this is a very different case. Here the plaintiff was entitled to the amount received for the hire of the horse, and to a return of the horse. He brings his action against the plaintiff for converting his property'—for not returning it; and he may recover for the injury sustained by the conversion, and also keep what was agreed upon between the parties, and received as an equivalent for the use of the horse.